 

Case 5:20-cv-06546-JMG Document18 Filed 04/16/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SECURITIES AND EXCHANGE COMMISSION, :

Plaintiff,
V.
; Civil Action No, 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC. (filed in the United States District
(dba THE INCOME STORE) ; Court, Northern District of Illinois)

and

KENNETH D. COURTRIGHT, IL

Defendants.

 

MELANIE E. DAMIAN, AS RECEIVER OF : Ancillary Case No. 20-cv-06546
TODAY’S GROWTH CONSULTANT, INC. ,;
(dba THE INCOME STORE),

Plaintiff,
Vv.
ASHER MILGROM, DANIEL GIORDANO,
DANIEL MEYER, and JDS CONSULTING
GROUP LLC,

Defendant.

 

ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION
FOR EXTENSION OF TIME TO COMPLY WITH THE COURT’S
DEFAULT JUDGMENT NOTICE DATED APRIL 6, 2021

 

AND NOW, this day of , 2021, upon consideration of
Plaintiff Melanie E. Damian’s, as Receiver of Today’s Growth Consultant, Inc. (dba the Income

Store) (the “Receiver”) Unopposed Motion for Extension of Time to Comply with Court’s

(02153035:v1 }
 

Case 5:20-cv-06546-JMG Document18 Filed 04/16/21 Page 2 of 7

Default Judgment Notice Dated April 6, 2021 [ECF No. 17] (the “Motion”), it is hereby
ORDERED as follows:

1. The Motion is GRANTED; and

2. The Receiver shall have through and including April 26, 2021 to comply with this

Court’s Default Judgment Notice dated April 6, 2021 [ECF No. 17].

 

JOHN M. GALLAGHER, U.S.D.J.

{02153035;v1 }
 

Case 5:20-cv-06546-JMG Document18 Filed 04/16/21 Page 3 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SECURITIES AND EXCHANGE COMMISSION, :

Plaintiff,
V.

TODAY’S GROWTH CONSULTANT, INC.
(dba THE INCOME STORE)

and
KENNETH D. COURTRIGHT, HI,

Defendants.

 

MELANIE E. DAMIAN, AS RECEIVER OF
TODAY’S GROWTH CONSULTANT, INC.
(dba THE INCOME STORE),

Plaintiff,
V.
ASHER MILGROM, DANIEL GIORDANO,
DANIEL MEYER, and JDS CONSULTING
GROUP LLC,

Defendant.

 

Civil Action No. 1:19-cv-08454
(filed in the United States District
Court, Northern District of Illinois)

Ancillary Case No. 20-cv-06546

PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME
TO COMPLY WITH THE COURT’S DEFAULT JUDGMENT
NOTICE DATED APRIL 6, 2021

Plaintiff Melanie E. Damian, as Receiver of Today’s Growth Consultant, Inc. (dba the

Income Store) (the “Receiver” or “Plaintiff’) hereby files this Unopposed Motion for Extension

of Time to Comply with Court’s Default Judgment Notice Dated April 6, 2021 [ECF No. 17],

and in support thereof states as follows:

{02153037;v1 }
 

Case 5:20-cv-06546-JMG Document 18 Filed 04/16/21 Page 4 of 7

1. On December 30, 2020, the Receiver filed a Complaint against Defendant Daniel
Meyer (“Defendant”) and other Defendants. See ECF No. 1. The Complaint alleges that the
Defendant was employed by Today’s Growth Consultant, Inc. (dba the Income Store) (“TGC”)
as a Chief Strategy Officer and Partner Relations Director from 2012 to 2019 and that the
Defendant was an insider of TGC and received substantial amounts of funds from TGC without
providing value to TGC in exchange for those funds. See id. As such, the Complaint alleges,
among other things, that the Receiver, pursuant to Section 5(a)(1) of the Illinois Uniform
Fraudulent Transfer Act, 740 ILCS Sec. 160/5(a)(1), may avoid and recover the transfers made
to the Defendant. See id.

2. On January 4, 2021, Defendant was personally and individually served with a
copy of the Summons and Complaint. On January 7, 2021, Plaintiff filed proof of personal and
individual service on the Defendant. See ECF No. 2. As such, the Defendant’s response to the
Complaint was due on January 24, 2021. Defendant did not file a response to the Complaint.

3. On February 25, 2021, Plaintiff filed a Request for Clerk’s Entry of Default
Against Defendant. See ECF No. 3. On February 26, 2021, the Clerk of Court entered default
for failure to plead or otherwise defend. See ECF No. 17.

4, On April 6, 2021, this Court entered a Default Judgment Notice observing that
Plaintiff filed a request for entry of default against Defendant and has not yet moved for entry of
a default judgment. See ECF No. 17. The Court’s Notice directed Plaintiff to move for entry of
a default judgment against Defendant by April 16, 2021 or the Court may enter an Order

dismissing the Complaint for lack of prosecution. See id.

{02153037;v1 }
 

Case 5:20-cv-06546-JMG Document18 Filed 04/16/21 Page 5 of 7

5. Since then, the undersigned counsel has engaged with the Defendant! in an
attempt to negotiate a settlement of the Receiver’s claims against him based on certain
representations he has made regarding his role and responsibilities at TGC and the services he
provided in exchange for the transfers the Receiver is seeking to recover from him. As such, to
provide additional time for the undersigned to discuss these matters with Defendant, who has
indicated that he will proceed pro se, the Receiver would request a brief, ten (10) day extension
of time through and including April 26, 2021 to complete those discussions, determine whether
to seek a default final judgment against Defendant or a dismissal of the Receiver’s claims against
him, and comply with the requirements of this Court’s Default Judgment Notice dated April 6,
2021 [ECF No. 17].

6. Pursuant to Federal Rule of Civil Procedure 6(b), the Court may extend the time
for an act to be done within a specified time for good cause if a request is made before the
original time expires. Fed. R. Civ. P. 6(b).

7. The Receiver believes there is good cause for this Court to extend the deadline by
ten (10) days and the Defendant does not object to the relief sought herein.

8. The Receiver’s request for this brief extension of time is made in good faith and
will not prejudice any party to this proceeding.

WHEREFORE, the Receiver respectfully requests that this Court enter an Order granting
(i) the instant Unopposed Motion and extending the deadline for the Receiver to comply with
this Court’s Default Judgment Notice dated April 6, 2021 by ten (10) days through and including

April 26, 2021, and (ii) such further relief as this Court deems just and proper.

 

' Defendant is not currently represented by counsel.

3
{02153037;v1 }
 

Case 5:20-cv-06546-JMG Document18 Filed 04/16/21 Page 6 of 7

CERTIFICATION OF CONFERENCE

The undersigned counsel certifies that prior to filing this Motion he conferred with Defendant

and Defendant does not object to the relief sought herein.

{02153037;v1 }

Respectfully submitted,

/s/ Kenneth Dante Murena
Kenneth Dante Murena, Esq.
Florida Bar No. 147486
DAMIAN & VALORI LLP

1000 Brickell Avenue, Suite 1020
Miami, Florida 33131

Telephone: (305) 371-3960
Facsimile: (305) 371-3965

Email: kmurena@dvllp.com
Counsel for Melanie E. Damian, as Receiver
(Admitted pro-hac vice)

/s/ Stephen C. Goldblum

Stephen C. Goldblum, Esq.

SEMANOFF ORMSBY

GREENBERG & TORCHIA, LLC

2617 Huntingdon Pike

Huntingdon Valley, PA 19006

Telephone: (215) 887-0200

Email: sgoldblum@sogtlaw.com

Counsel for Melanie E. Damian, as Receiver

 
 

Case 5:20-cv-06546-JMG Document18 Filed 04/16/21 Page 7 of 7

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was served via
electronic transmission via this Court’s CM/ECF filing system on April 16, 2021 on all counsel

or parties who have appeared in the above-styled action; and upon Defendant Daniel Meyer via

email at dhmeyer34@gmail.com.

/s/ Kenneth Dante Murena
Kenneth Dante Murena,

Counsel for Melanie E. Damian, as Receiver
(Admitted pro-hac vice)

{02153037:v1 }
